

115 HR 3418 IH: FAIR Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3418IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mrs. Lawrence (for herself, Mr. Franks of Arizona, Ms. Bass, Mr. Langevin, and Ms. Moore) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require States to inform children in foster care under the responsibility of the State who have attained 14 years of age of all government programs under which the child may be eligible for financial assistance for expenses related to higher education. 
1.Short titleThis Act may be cited as the Fostering Academic Information and Resources Act or the FAIR Act. 2.Requirement that States provide foster children aged 14 or over with information on governmental education aid programs (a)In generalSection 475(5) of the Social Security Act (42 U.S.C. 675(5)) is amended— 
(1)in subparagraph (H)— (A)by inserting (including the information described in subparagraph (J)) after education; and 
(B)by striking and after the semicolon; (2)by striking the period at the end of subparagraph (I) and inserting ; and; and 
(3)by adding at the end the following:  (J)each child in foster care under the responsibility of the State who has attained 14 years of age receives, in writing or orally, information on all government programs under which the child may be eligible for assistance for expenses relating to higher education, including associated housing expenses, tuition assistance programs, and other fees related to cost of attendance.. 
(b)Effective date 
(1)In generalThe amendments made by subsection (a) shall take effect on the 1st day of the 4th calendar quarter beginning on or after the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such day. (2)Delay permitted if state legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan developed pursuant to part E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this Act, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, if the State has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.  
